 SHOPMEN'SLOCAL 539 (ZURN INDUSTRIES)149Shopmen'sLocal Union No. 539(Zurn Industries,Inc.)andBryan H. McDonald.Case 10-CB-453022 January 1986DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 12 September 1985 Administrative LawJudge Philip P. McLeod issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed excep-tions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings," andconclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Shopmen's Local Union No. 539, Bir-mingham, Alabama, its officers, agents, and repre-sentatives, shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph l(b)."(b) Causing or attempting to cause dues to bewithheld from employees who have effectively re-signed their union membership."2. Insert the following after paragraph 2(a) andreletter the subsequent paragraphs."(b) Reimburse or refund to Dwight A. McDon-ald Jr. and Bryan H. McDonald the dues unlawful-ly collected from their paychecks for the periodfollowing their valid resignations, with interest."IThe General Counsel excepts to the judge's finding that the GeneralCounsel did not offer any evidence that the Employer withheld duesfrom the McDonalds' paychecks after their valid resignations from theRespondent,to his conclusion that no such dues were withheld, and tohis failure to ' provide a make-whole remedyWe note that Dwight A.McDonald Jr. testified that dues were still being withheld from his pay-check at the time of the hearing. Furthermore, the General Counsel in-troduced into evidence monthly billing reports submitted to the Employ-er by the Respondent which indicate that the Employer remitted the re-quested duesto theRespondent subsequent to the resignations at leastthrough April 1985We thus find merit in the General Counsel's excep-tions, and we Shall order the Respondent to make Dwight A McDonaldJr and Bryan ,H McDonald whole for any monetary loss theymayhavesuffered by reason of the Respondent's unlawful conduct in causing orattempting to cause the Employer to withhold their dues after they hadeffectively resigned from the Respondent's membership with interest ascomputed inFlorida Steel Corp.,231 NLRB 651 (1977) See generallyIsisPlumbing Co.,138 NLRB 716 (1962)3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT delay our acceptance of or refuseto give effect to valid resignations of membershipfrom employees of Zurn Industries, Inc. or anyother employer.WE WILL-NOT cause or attempt to cause dues tobe withheld from employees who have effectivelyresignedtheirunion membership.WE WILL NOT in any like or relatedmanner re-strain orcoerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL immediately accept and give effect tothe validresignationsfrom membership of DwightA. McDonald Jr. and Bryan H. McDonald.WE WILL reimburse or refund - with interest toDwight A. McDonald Jr. and Bryan H. McDonaldthe dues unlawfully collected from them for theperiod following their validresignations.SHOPMEN'SLOCAL UNION No. 539J.Howard Trimble, Esq.,for the General Counsel.Paul D, Supton, Esq. (VanBourg,Weinberg, Roger & Ro-senfeld),of San Francisco, California, for the Respond-ent.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge. Thiscase was tried before me on June 19, 1985, in Birming-ham, Alabama. It originated from a charge filed on April1,1985, by Bryan H. McDonald, an individual, againstShopmen's Local Union No. 539 (Respondent).On May 15, 1985; a complaint and notice of hearingissuedallegingthatRespondentviolatedSection8(b)(1)(A) of the National Labor Relations Act by refus-ing to permit Bryan H. McDonald and Dwight A.McDonald Jr. to resign their membership from Respond-ent or to revoke their union dues-checkoff authoriza-tions.In its answer to the complaint, as amended at the trial,Respondent admitted certain allegations including thefiling and serving of the charge, its status as a labor orga-nizationwithin the meaning of the, Act, and the status ofZurn Industries,Inc. asan employer within the meaning278 NLRB No. 24 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act. Respondent denied having engaged in anyconduct which would constitutean unfairlabor practice:At the trial,allpartieswere represented and affordedfull opportunity to be heard,to examine and cross-exam-inewitnesses,and to introduce evidence. Following theclose of thetrial,both parties filed timely briefs with mewhich have been duly considered.On the entire record in this case and from my observa-tion of thewitness, I makethe followingFINDINGS OF FACT1.JURISDICTIONZurn Industries, Inc. (the Employer or Zurn) is, andhas been at all times material herein, a Pennsylvania cor-poration, with an office and place of business located atPinson, Alabama, where it is engaged in the manufactureof pollution control equipment. During the past calendaryear,which period is representative of all times materialherein, Zurn purchased and received at its Pinson facilitygoods valued in excess of $50,000 directly from supplierslocated outside the State of Alabama.Zurn Industries,Inc. is, and has been at all times mate-rial herein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.LABORORGANIZATIONRespondent Shopmen'sLocal Union No. 539 is a labororganizationwithin themeaning of Section2(5) of theAct.arise between the company and the union. . .." It thengoes on to describe a similar procedure to be followed"should a grievance or dispute arise between the compa-ny and an employee(s)." The contractsetsforth a provi-sion for final and binding arbitration in the event a griev-ance isnot resolved satisfactorily.Employees who choose to have union dues deductedfrom their paychecks by the employer and sent directlyto the Union are required to fill out and sign a "checkoffof union dues authorization." This authorization formprovides in part that the employee "hereby authorize anddirect the company to deduct each month from my earn-ings the amount, owed by me for membership dues to[theUnion] and to transmit such amount to the unionbefore the end of the month in which such deductionsaremade." The final paragraph of that authorizationform provides:I reserve the right to revoke this authorization bygiving a written notice to the company eitherduring the fifteen (15) days immediately precedingany anniversary of the date shown below or duringthe fifteen (15) days immediately preceding the ter-mination date of any collective bargaining agree-ment between the company and the union which isapplicable to me asan employee of the company;and unless or until revoked in the above-statedmanner,thisauthorization shall continue in fullforce and effect.III.THE UNFAIR LABOR PRACTICESZurn Industries, Inc. and the Respondent are parties toa collective-bargaining agreement which is effective byits terms from January 9, 1984" to January 9, 1987. Thiscollective-bargaining agreement contains a section pro-viding for union dues-checkoff authorization and a griev-ance procedure leading to final and binding arbitration.The dues-checkoff section states in part:No employee of the company . . . shall be required,as a condition of employment . . . to join . . . ormaintain membership in any labor organization.The . . . authorization directing the company tomake the deductions . . . when signed by an em-ployee, shall be irrevocable for the duration of thisagreement or for a period of one (1) year, whichev-er date occurs first; and in the event any such em-ployee desires to revoke such authorization oneither of such dates, written notice thereof shall begiven by such employee to the company in accord-ance with the applicable provisions of such authori-zation; and the companyagreesto furnish the uniona copy of such notice.The contractual grievance procedure defines a "griev-ance" as "`any dispute between the company and theunionor anemployeethat an expressprovision of thisagreement has, been` breached." (Emphasis added.) Thenext subsection of the grievance provision describes aprocedure to be followed "should a grievance or disputeEmployee Bryan H. McDonald and Dwight A.McDonald Jr. both signed such a dues authorizationform on December 8, 1983. At a later date Dwight A.McDonald Jr. was promoted to a supervisory positionoutside the bargaining unit. At the time of this promo-tion,McDonald resigned from the Union, and he ceasedpaying dues. Thereafter, in either September or October1984 Dwight A. McDonald Jr. returned to a positionwithin the bargaining unit.'On October 10, 1984,McDonald executed a new dues-checkoff authorizationform which he gave to the Union.On December 14, 1984, Dwight A. McDonald Jr.wrote to the Unionstating,"Iwish to withdraw mymembership from [the Union]. Please pull 'my checkoffcard and cut me no more union dues."On January 3, 1985, Bryan H. McDonald wrote a simi-lar letter which states in part, "I wish to withdraw from[theUnion] and not be cut any more union dues as ofthis date 3 January 1985."By letter dated January 4, 1985, Respondent's businessagent informed both McDonalds that he did not have au-thority to grant the withdrawal, but that he would'McDonald's testimony on this point at the trial leaves no doubtwhatever that McDonald returned to the bargaining unit in either Sep-tember or October, despite an arguably inconsistent earlier statementMcDonald gave to an agent of the Board in which he states he returnedto the unit in December It is clear from McDonald's testimony, which Icredit, that in giving the statement to the Board agent he was uncertainof when he returned to the unit What is clear is that when McDonaldlater signed another dues authorization form in October 1984 he had al-ready returned to the bargaining unit, and I so find. SHOPMEN'SLOCAL539 (ZURN INDUSTRIES)submit it to the Union's executive board on January 10,1985.By letter dated February 8, 1985,bothMcDonaldswere notified:The executive board of [the Union] has consideredyour letter . . . requesting withdrawal from thelocal union.The decision made by the Board was not to grantthis request as it is untimely according to your au-thorization or deduction of union dues. You signedsuch authorization on . . . [date provided] .. .therefore, the next available date to withdraw is 15days prior to . . . [date provided].During the months o4January through May 1985, themonth prior to the trial herein, Respondent continued tosend monthly "bills" to the employer for union dues ofvarious employees, including both Dwight A. McDonaldJr. and Bryan H. McDonald.2Analysis and ConclusionsThe General Counsel argues that inMachinists Local1414 (Neufeld Porsche-Audi),270 NLRB 1330(1984), theBoard concluded restrictions upon resignations of mem-bership from a union impair the fundamental language ofSection 7 of the Act which grants individuals the rightto refrain from union membership and activities. Similar-ly, the Supreme Court inPatternMakers v. NLRB, 473U.S. 95 (1985), found the Board was justified in conclud-ing that a union rule which restricts the right of the em-ployees to resign membership violates Section 8(b)(1)(A)of the Act. The General Counsel argues that by refusingto grant the requests of Dwight A. McDonald Jr. andBryan H. McDonald to withdraw from the Union, Re-spondent unlawfully refused to recognize their attemptedresignation and imposed unlawful restrictions upon theirright to resign membership. CitingSteelworkersLocal'450 (Asarco, Inc.),246 NLRB 878 (1979), the GeneralCounsel argues that if there is no provision either in thedues-checkoff authorization or the collective-bargainingagreement between the parties for financial-only mem-bership and if the authorization by its language equatesdues deduction to membership, then an employee's effec-tive resignation from the Union also revokes his dues-checkoff authorization as a matter of law. Accordingly,the General Counsel argues that Respondent has unlaw-fully refused to recognize theirresignationfrom theUnion and', the revocation of their dues-checkoff authori-zations.Respondent advances severalarguments,which maybest be summarized as follows. First, Respondent arguesthat this case should be deferred to the grievance and ar-bitration procedure of the collective-bargaining agree-ment between it and the employer pursuant to theBoard's recent decision inUnited Technologies Corp.,268NLRB 557 (1984).Second,Respondent argues thatDwight A. McDonald Jr. and Bryan H. McDonald2 The General Counsel faded to offer any evidence that the Employerwithheld duesfrom theMcDonalds'paychecks dung these months, andI therefore conclude that it did not.151never resigned or attempted to resign from the Union,but rather they simply attempted to "withdraw." Third,Respondent argues that employees who execute dues-checkoff authorizations are under no compulsion to joinRespondent in the first place,and by signing such an au-thorization they have waived their right to rescind sucha contractual obligation except in the manner and fashionprovided for therein.Respondent offers no citation of au-thority in support of its latter arguments.In itsUnited Technologiesdecision,the Board stated,inter aha:Indeed,by deciding to decline to defer cases alleg-ingviolationsof Sections 8(a)(1) and (3) and8(b)(1)(A) and (2), theGeneral American Transporta-tionmajority essentially emasculated the Board's de-ferral policy, a policy that had favorably withstoodthe tests of judicial scrutiny and of practical appli-cation.And they didso for reasons that are largelyunsupportable. Simply stated,Collyerworked wellbecause it was premised on sound legal and prag-matic considerations. Accordingly, we believe it de-serves to be resurrected and infused with renewedlife. [Supra at 599.]InUnited Technologies,the Board overruledGeneralAmerican Transportation,'228 NLRB 808 (1977), resur-rected the Board'sCollyerdeferral policy, and deferredthe alleged violation of Section 8(a)(1) of the Act thenbefore it.The primaryargument advancedby the GeneralCounsel whythis caseshould not be deferred is that thecase "involves the existence of non contractual, statuto-ry, individual rights which the Board expressly, is re-quired to protect." Thisargument isthe very argumentadvanced by the dissent, and rejected by theBoard ma-jority, inUnited Technologies.The argument, therefore,carries littleweight,unless the Board again changes itsposition on the issue of deferral.The other arguments ad-vanced by the General Counsel for nondeferral are thatthe instant case does not meet the ordinary situation inwhich the Union is processing a grievance on behalf ofmembers, pursuing a right arguably within the confinesof the, icontract, and in this case the interests of theUnion are not aligned with those of the employee filingthe unfair labor practice charge. For the following rea-sons, f agree with the General Counsel,and I will notdefer this matter to arbitration.I have found no Board decision sinceUnited Technol-ogies,supra, in which the Board has had occasion to ex-pound,upon the types of cases alleging violations of Sec-tion 8(b)(1)(A) and (2) which it will defer to arbitration.It is clear that inUnited Technologiesthe Board intendedto "resurrect" theCollyerdoctrine ands presumably,therefore, its progeny. I therefore look to Board deci-sions issued aftertheCollyerdecision and prior toGener-al American Transportation,supra, in reaching my deci-sion.First, I note that under theCollyerdoctrine, theBoard would and did defer to arbitration issues involvingunion-securityclauses,maintenance-of-membershipclauses, and union-dues obligations. SeeNewspaper Guild(Enterprise Publishing Co.),201 NLRB 793 (1973);Nor- 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDfolkPortsmouthWholesale Beer Distributors Assn.,196NLRB 1150 (1972). I also note that in those cases theemployer was a party to the Board proceeding. In othercases involving similar issues of union dues obligationsthe Board refused to defer where the charge had beenfiledwith the Board by an individual, the employer wasnot a party to the Board proceeding, and the interests ofthe individuals were adverse to those of the employerand/or the union. SeeMachinists Lodge 1129 (SunbeamCorp.),219NLRB 1019 (1975);Machinists Lodge 68(WestWinds),205 NLRB 132 (1973);Laborers Local 573(Mengel Construction Co.),196 NLRB 440 (1972). InMa-chinists Lodge 68,supra, it was specifically noted as oneof the reasons for not deferring that the employer wasunder no obligation to represent employees in grievanceprocessing.In the case at hand the collective-bargaining agree-ment between the parties defines a "grievance" as "anydispute between the company and the Union or any em-ployee." I do not, however, interpret this to include dis-putes between the Union and employees. Rather, the col-lective-bargaining agreementmakes it very clear thatgrievances are intended to include disputes between theCompany and the Union on the one hand, or betweenthe Company and an employee on the other. It is for thisveryreasonthat the subsection of the grievance provi-sion immediately ' following the definition of "grievance"describes one procedure to be followed when there isadispute between the Company and the Union and an-other, similar procedure to be followed when there is adispute "between the company and an employee(s)." Thecollective-bargaining agreement describes no procedurefor disputes between the Union and employees. This ismade equally clear in the contractual provisions describ-ing the arbitration procedure, which expressly providesthat arbitration be initiated "by either party" to theagreement. No provision is made for employees to initi-ate arbitration, even in the case of disputes with the Em-ployer.The collective-bargaining agreement also pro-vides that the cost of arbitration shall be borne equallyby both parties, i.e., the Employer and the Union. In thecase at hand the interests of the Employees are diametri-cally opposed to those of the Union. The Employer- isnot a party to this proceeding and is under no obligationto represent employeesin anadjunct arbitration proceed-ing.Nor is there any reason to believe that the Employerwould be willing'to bear the cost of having the issues inthiscase considered by an arbitrator. Therefore, al-though I recognize that the substantive issues before mecould, in other circumstances, be appropriate for defer-ral, they are not appropriate in this case.The facts before me support a conclusion that DwightA. McDonald' Jr. and Bryan H. McDonald did intend toand did effectively resign their membership in the Unionon December 14, 1984, and January 3, 1985, respectively.There is no requirement that an employee use any magicwords in order to effectively resign membership fromthe Union. The letter of Dwight A. McDonald Jr. ex-pressly refers to his desire to "withdraw my member-ship." Similarly, the letter of Bryan H. McDonald ex-pressly states a desire to "withdraw from [the Union]." Ifind in the circumstances of this case that both DwightA. McDonald Jr. and Bryan H. McDonald intended toand effectively resigned membership from the Union.The Employer's facility involved herein is located atPinson, Alabama. I take judicial notice that Alabama hasa "right-to-work" law. The Alabama statute provides inpart:No person shall be required by an employer tobecome orremain a memberof any laborunion orlabor organization as a condition of employment orcontinuation of employment.No employer shall require any person, as a condi-tion of employment or continuation of employment,to pay any dues, fees or other charges of any kindto any labor union or labor organization.The simple fact is that Respondent is attempting to doindirectly what it cannot do directly, i.e., limit or impedea member's resignation from the Union by application oflanguage in the dues-checkoff authorization form ratherthan througha union-security clause which would runcounter to the Alabama "right to work" law. As theBoard has noted, "When a Union seeks to delay or oth-erwise impede a member's resignation, it directlyimpairsthe employee's Section 7 right to resign or otherwise re-frain from union or other concerted activities."Machin-istsLocal 1414 (Neufeld Porsche Audi),supra;see alsoNewspaper Guild Local 47 (Pulitzer PublishingCo.), 272NLRB 1195 (1984). By refusing to recognize the resigna-tionsofDwight A. McDonald, Jr. and Bryan H.McDonald, Respondent has violated Section 8(b)(1)(A)of the Act.The dues-checkoff authorization herein directs deduc-tion of amounts "owed by me for membership dues,"making the payment of dues a quid pro quo for unionmembership.Therefore, the General Counsel argues,thesedues-checkoff assignmentswere revoked as amatter of law at the time Dwight A. McDonald Jr. andBryan H. McDonald effectively resigned from Respond-ent'smembership.Machinists Local 2045 (Eagle Signal),268 NLRB 635, 637, 638 (1984). Accordingly, by re-questingZurn to continue dues checkoff after theMcDonalds had effectively resigned membership, Re-spondent further violated Section 8(b)(1)(A) of the Act.CONCLUSIONS OF LAW1.Zurn Industries,Inc. is an employer engaged incommerce within the meaning of Section 2(6) and (7) 'ofthe Act.2.The Respondent, Shopmen's Local Union No. 539,isa labor organization within, the meaning of Section2(5) of the Act.3.By refusing to give effect to the valid resignationsof membership by Dwight A. McDonald Jr. and BryanH.McDonald, Respondent has engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct.4.By attempting to cause an employer to withholddues of employees who had effectively resigned fromRespondent, where the employees' dues-checkoff author- SHOPMEN'S LOCAL539 (ZURN INDUSTRIES)153izationwas in consideration for union membership, Re-spondent violated Section8(b)(1)(A) of the Act.5.Theunfair labor practices which Respondent hasbeen foundto have engaged in,as described above,. havea close, intimate,and substantial relationship to trade,traffic, and commerce among the several States and tendto leadto labordisputes burdening and obstructing com-merce and the free flow of commerce within the mean-ing of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(b)(1)(A)of the Act, I shall recommend that it be ordered to ceaseand desist and to take certain affirmative action designedto effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, Shopmen's Local Union No. 539,Birmingham,Alabama, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Delaying its acceptance of and refusing to giveeffect to valid resignations from membership by employ-ees of Zurn Industries, Inc. or any other employer.3 If no exceptions are filed as provided by Sec 10246 of the Board'sRules andRegulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102 48 of the Rules, be adopted by theBoard and all objections to them shallbe deemedwaived for all pur-poses(b)Attempting to cause dues to be withheld from em-ployees who have effectively resigned their union mem-bership.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem bySection 7of the Act.2,Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Accept and give effect to the valid resignationsfrommembership of Dwight A. McDonald Jr. andBryan H. McDonald.4(b) Post at its offices and halls, copies of the attachednoticemarked "Appendix."5 Copies of the notice, onforms provided by the Regional Director for Region 10,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4 The record evidence does not suggest that the discrimmatees sufferedany financial loss because of Respondent's illegal activity, and for thisreason I do not include a make-whole remedy in my recommendedOrder.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "